Exhibit 10




SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release ("Agreement") is entered into this
19th day of December, 2012 by and between THE PARK NATIONAL BANK, a national
banking association (the "Bank"), and John W. Kozak (“Kozak”).


WHEREAS, Kozak has been employed by the Bank for many years, most recently in
the capacities of Senior Vice President and Chief Financial Officer; and


WHEREAS, Kozak had previously announced his intention to retire effective in the
Spring of 2013, as a result of which Kozak and the Bank created a succession
plan to assure a smooth transition to a new Chief Financial Officer; and


WHEREAS, the Bank and Kozak have agreed that Kozak's departure from employment
earlier than previously planned is in their mutual best interest and therefore
have agreed that his separation from employment will be effective as of December
19, 2012; and


WHEREAS, the Bank and Kozak have further agreed to certain terms and conditions
relating to Kozak's separation in order to assure both an amicable separation as
well as a mutual understanding relating to future commitments and obligations
between the parties as set forth herein; and


WHEREAS, Kozak acknowledges that the consideration received under the terms of
this Agreement for the release and waiver contained in Paragraph 9 is in
addition to any consideration the Bank is otherwise required to provide him, and
Kozak further acknowledges that the Bank's obligations under this Agreement are
contingent upon Kozak fulfilling his obligations under this Agreement;


NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth below, the parties hereby acknowledge and agree as follows:


1.    Separation Date.    The parties agree that Kozak was separated from
employment with the Bank by mutual agreement effective as of December 19, 2012
(the “Separation Date”).


2.    Separation Pay. (A) As consideration for Kozak's promises hereunder, the
Bank agrees to provide Separation Pay to Kozak. Subject to Paragraph 2(B),
below, such Separation Pay shall be in an amount equal to the base salary Kozak
would have received had he continued active employment with the Bank through
December 31, 2013. Such amount shall be computed on the basis of the base salary
in effect for Kozak as of the Separation Date. The parties conclusively agree
that the total gross amount of such Separation Pay shall be $414,455.00 and
shall be subject to such withholding as required by law. Such Separation Pay
shall be paid in bi-weekly installments in accordance with the Bank's regular
payroll practices beginning on the first regular payday next following Kozak's
separation from employment, provided the revocation period referenced in
Paragraph 16 hereof has expired.


(B) Separation payments will cease immediately if: (1) prior to May 1, 2013,
Kozak commences work, either directly or indirectly, as an officer, director,
employee, consultant, partner, sole proprietor, or in any other capacity for (a)
any entity in the financial services industry that competes with the Bank or its
divisions or affiliates in any market in which the Bank or any of its divisions
or affiliates maintains a branch or other facility or (b) any entity in the
financial services industry that has a branch or other facility within
twenty-five (25) miles of any branch or other facility operated by the Bank or
any of its divisions or affiliates (such entities hereinafter collectively being
referred to as a “Competing Bank”); or (2) Kozak at any time breaches any of his
obligations under Paragraphs 10 through 14 hereof.


3.    Health Insurance. Kozak shall continue to be eligible to participate in
the Bank's medical, dental and vision insurance/benefit programs through
December 31, 2012. Thereafter, Kozak shall be entitled to elect to continue
coverage in accordance with COBRA. Provided Kozak makes a timely election to
continue benefit coverage in accordance with COBRA, the Bank agrees to reimburse
Kozak for the full amount of the COBRA premium paid by Kozak for the elected
coverage for a period not to extend beyond December 31, 2013. Kozak must notify
the Bank immediately in the event he obtains medical insurance coverage from
other employment.


4.    Split-Dollar Life Insurance Benefit. As consideration for Kozak's promises
as set forth herein, the Bank agrees that the Board shall take action to
maintain in place the existing split-dollar life insurance policy for Kozak by
amending or waiving,

1

--------------------------------------------------------------------------------


as appropriate, the requirements that Kozak remain employed through age 62 and
that he not be employed elsewhere.


5.    Other Benefits. Kozak's participation in all other benefit programs in
which Bank employees are eligible to participate, including but not limited to
group term life insurance and long-term disability benefits, will cease
effective as of the Separation Date except as otherwise specified in this
Agreement. Kozak's rights under retirement and equity-based plans in which Bank
employees may participate, including but not limited to, the Park National
Corporation Employee Stock Ownership Plan, the Park National Corporation Defined
Benefit Pension Plan, the Amended and Restated Supplemental Executive Retirement
Benefits Agreement between Kozak and Park National Corporation, the Park
National Corporation 2005 Incentive Stock Option Plan, and the Park National
Corporation Dividend Reinvestment Plan, shall be governed solely in accordance
with the terms of such plans.


6.    Death Benefits. In the event Kozak dies prior to receipt of all payments
due hereunder, Kozak's surviving spouse (or his estate if there is no surviving
spouse) shall receive the amount of any payments remaining unpaid hereunder.
Such amount, if any, may be paid, in the discretion of the Bank and subject to
applicable law, in either semi-monthly installments or in a single lump sum.


7.    Final Payments, Benefits, Other Consideration. On the next regular payday
following the Separation Date, Kozak shall receive final payment for time worked
and services rendered through and including the Separation Date. The Bank agrees
to pay Kozak for all earned but unused vacation, to be paid at the rate in
effect for Kozak as of the Separation Date. Except as specifically provided in
this Agreement, Kozak shall not be entitled to any other payment, benefits,
bonuses, incentive compensation, or other consideration from the Bank.


8.    Reason for Termination/Unemployment Benefits. As part of the consideration
supporting this Agreement, the Bank agrees that its records will indicate that
Kozak was separated from employment by mutual agreement. In response to a
request for separation information from the Ohio Department of Job and Family
Services, the Bank will report all compensation and separation pay to be
provided to Kozak and will report that he was separated by mutual agreement, the
intent of the parties being that Kozak should be deemed eligible for
unemployment compensation once payments hereunder are concluded.


9.    Release and Waiver. Kozak hereby releases and forever discharges the Bank
and its parent company (Park National Corporation), divisions, subsidiaries and
their respective affiliates, directors, officers, shareholders, employees,
associates, agents, successors and assigns (the "Released Parties") from any and
all claims or causes of action that Kozak had, has or may have, known or
unknown, up to and including the date of execution of this Agreement, including
all claims relating to Kozak's employment with and/or separation from the Bank,
including but not limited to, any claims arising under the Age Discrimination in
Employment Act (ADEA), as amended, or any claims for breach of express or
implied contract, wrongful or retaliatory discharge, defamation or any other
tort or other common law action, any claim to any form of compensation or
benefits not specifically provided for in this Agreement, or any other claim
arising under federal, state or local law. Kozak further agrees that Kozak will
not bring a lawsuit against the Released Parties asserting any of the claims
released herein. Kozak specifically waives any right to receive any benefit or
remedy as a consequence of the filing of a charge of discrimination with the
Equal Employment Opportunity Commission or other state fair employment practices
agency.


10.    Non-disclosure. Kozak covenants and agrees that from the Separation Date
until his execution of this Agreement, he has returned to the Bank all records,
files, manuals, equipment, keys, or other property of the Bank or its divisions
or affiliates that is or was in his possession or control. Kozak further agrees
that as an express and integral condition of this Agreement, on or after the
date of receipt of this Agreement, he will keep in strict confidence and will
not, directly or indirectly, at any time disclose, furnish, disseminate, make
available or use any trade secrets or confidential business or technical
information of the Bank or its divisions or affiliates or their respective
customers or potential customers (the “Confidential Information”), without
limitation as to when or how Kozak may have acquired such information. Kozak
agrees not to disclose the Confidential Information to any person, firm, or
corporation without the express written authorization of the President or Chief
Operating Officer of the Bank except as such disclosure may be required by
applicable law. The Confidential Information shall include but not be limited to
any business information or plans, financial information, or listing of names,
addresses or telephone numbers, including information relating to customers or
prospective customers, customer lists, contract information including terms,
pricing and services provided, information received as a result of customer
contacts, products and processing capabilities, methods of operation, business
plans, financials or strategy, and agreements to which the Bank or its divisions
or affiliates may be a party or any other information which is confidential
under applicable state or federal law. Kozak specifically acknowledges that the
Confidential Information, whether reduced to writing or maintained in his mind
or memory and whether compiled by the Bank, by one of the Bank's divisions or
affiliates, or by Kozak, derives independent economic value from not being
readily known or ascertainable by proper means by others who can obtain economic
value from its disclosure or use, that reasonable efforts have been put forth by
the Bank and its divisions and affiliates to maintain the secrecy of such
information, that such information is the sole property of the Bank and/or one
of its divisions or affiliates, and that any retention and use of such
information by Kozak shall constitute

2

--------------------------------------------------------------------------------


a misappropriation of the trade secrets of the Bank and/or one of its divisions
or affiliates as well as a violation of his obligations under this Agreement.


11.    Non-disparagement. Kozak further covenants and agrees that from the time
he receives this Agreement on December 19, 2012, and continuously thereafter, he
has not and will not engage in any conduct or behavior whatsoever to derogate or
disparage the Bank or its divisions or affiliates (or their respective
directors, officers, agents, employees, associates or representatives),
personally or professionally, in writing or orally, with respect to their past
relationship or with respect to any aspect of the business of the Bank or its
divisions or affiliates.


12.    Post-Employment Cooperation with the Bank. Kozak agrees that for an
indefinite period following the Separation Date, he will provide his full
cooperation to the Bank and its divisions and affiliates and their respective
agents, representatives and attorneys, and consult with them as reasonably
requested by the Bank on all regulatory and legal matters relating to his
duties, responsibilities and activities while employed by the Bank. Kozak's duty
hereunder shall include but not be limited to providing his full cooperation and
truthful testimony on any litigation or regulatory matters for which the Bank
seeks his involvement.


13. Non-Competition. Kozak agrees that as an express and integral condition of
this Agreement, from the Separation Date through and including April 30, 2013,
he will not work, either directly or indirectly, as an officer, director,
employee, consultant, partner, sole proprietor, or in any other capacity for a
Competing Bank. The Bank and Kozak recognize the above restrictions to be
reasonable as to both duration and territorial extent. Kozak further agrees that
he will not directly or indirectly solicit, divert, entice or take away any
customers, business, patronage, or orders of the Bank or its divisions or
affiliates, or attempt to do so, for the sale of any product or service that
competes with a product or service offered by the Bank or its divisions or
affiliates, nor will he accept or provide assistance in accepting of business,
patronage or orders from customers or any potential customers of the Bank or its
divisions or affiliates on behalf of any third party or otherwise for Kozak's
benefit.


14.    Extension of Non-Compete Period. Kozak further agrees that in the event
he violates any of the provisions of Paragraph 13 of this Agreement, the period
referred to therein shall be extended to include after April 30, 2013 the period
of time during which Kozak was in violation of the terms of this Agreement.


15.    Enforcement of Covenants. If the scope of any restrictions contained in
Paragraph 13 is too broad to permit enforcement thereof to the fullest extent of
such Paragraph, then such restrictions shall be enforced to the maximum extent
permitted by law, and Kozak hereby consents and agrees that such scope may be
judicially modified accordingly in any proceeding brought to enforce such
restriction. Kozak acknowledges and agrees that the remedy at law available to
the Bank for any breach of any of Kozak's obligations under Paragraph 13 would
be inadequate, and agrees and consents that temporary and permanent injunctive
relief may be granted in any proceeding which may be brought to enforce any
provision of any of said Paragraph, without the necessity of proof of actual
damage.


16.    Acknowledgement/Revocation. Kozak acknowledges: (a) receipt of this
Agreement on December 19, 2012; (b) that Kozak has been advised in writing to
consult with an attorney before signing this document; (c) that Kozak has a full
21 days from receipt of this document to consider whether to accept or reject
this Agreement; (d) that Kozak may, at his option, sign this Agreement prior to
the end of such 21 day period but is not required to do so; (e) that Kozak
understands that he has seven days following the signing of this Agreement to
revoke the Agreement, in which case the Agreement shall not become effective or
enforceable; (f) that Kozak understands that he is giving up certain rights; and
(g) that Kozak is voluntarily and knowingly entering into this Agreement.


17.    Pre-Clearance Procedures.  During the period beginning on the Separation
Date through January 31, 2013, Kozak, as well as family members who reside with
him and family members whose transactions in securities of Park National
Corporation (“Park”) are directed by or influenced or controlled by him
(collectively referred to as “Family Members”) , may not engage in any
transaction in the securities of Park without first obtaining pre-clearance of
the transaction from the President of Park or the Chief Financial Officer of
Park or the Chief Accounting Officer of Park (each, a “Pre-Clearance Officer”). 
A request for pre-clearance must be submitted at least two business days in
advance of the proposed transaction.  No Pre-Clearance Officer is under an
obligation to approve a transaction submitted for pre-clearance, and may
determine not to permit the transaction.  If Kozak seeks pre-clearance and
permission to engage in the transaction is denied, then he (or his Family
Member, as appropriate) must refrain from initiating any transaction in
securities of Park, and must not inform any other person of the restriction.  If
a transaction is not completed within five business days after advance clearance
is obtained, a second advance clearance must be obtained before the transaction
can be completed.




18.    Confidentiality. Kozak agrees that the terms of this Agreement and all
discussions concerning this Agreement shall be kept confidential to the fullest
extent permitted by applicable law, and that he shall not disclose same to any
person except

3

--------------------------------------------------------------------------------


to Kozak's spouse, financial advisor and counsel, except as may be required by
applicable law. Kozak further agrees that Kozak will instruct all such
individuals identified in the immediately preceding sentence of their obligation
to keep such information confidential, except as required by law.


19.    Entire Agreement - Damages Upon Breach. This Agreement expresses the
entire agreement and understanding of the parties with respect to the subject
matter hereof, and supersedes any prior agreements or understandings, written or
oral, with respect to such subject matter, except with respect to the plans and
programs identified in Paragraphs 3, 4, and 5 of this Agreement, or as otherwise
specified herein. Any party who breaches this Agreement shall be responsible for
attorney fees and costs incurred by the other party in addition to any other
damages incurred by said party as a result of the breach of this Agreement
and/or any litigation arising therefrom.


20.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Ohio, without regard to its
conflict of law principles.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the
respective dates below indicated.




/s/ John W. Kozak                
JOHN W. KOZAK




SWORE TO BEFORE ME and subscribed in my presence this 24 day of December, 2012.


/s/ Elaine Post                    
Notary Public






THE PARK NATIONAL BANK


By:    /s/ C. Daniel DeLawder            


Its:    Chairman and CEO            


Date:    December 24, 2012            





4